TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 6, 2021



                                     NO. 03-19-00602-CR


                                The State of Texas, Appellant

                                               v.

                               Isaac Wesley Brandley, Appellee




         APPEAL FROM COUNTY COURT AT LAW NO. 2 OF COMAL COUNTY
          BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND TRIANA
                AFFIRMED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the order entered by the trial court granting appellee’s Motion to Set

Aside the Information. Having reviewed the record and the parties’ arguments, the Court holds

that there was no reversible error in the order. Therefore, the Court affirms the trial court’s

order. The State shall pay all costs relating to this appeal, both in this Court and in the court

below.